Title: Thomas Jefferson’s Deposition Regarding Randolph Jefferson’s Estate, 15 September 1815
From: Jefferson, Thomas,Jefferson, Mitchie Ballow Pryor,Jefferson, Randolph
To: 


          The deposition of Thomas Jefferson of Albemarle aged seventy two years, taken by consent of parties in a controversy depending in the Superior court of the district of Buckingham between M. B. Jefferson the widow of Randolph Jefferson of the county of Buckingham lately deceased of the one part, and Thomas Jefferson, Robert Lewis Jefferson, Field Jefferson, Randolph Jefferson and Lewis Jef Lilburne Jefferson, sons of the said Randolph Jefferson decd on the other part.
          This deponent being first sworn on the holy evangelists deposeth and saith that in the month of May 1808, being at his own house in Albemarle, his deceased brother Randolph Jefferson came to visit him and, while there, requested him to write his will, and stated to him the distribution he wished to make of his estate: that this deponent accordingly made a rough draught, read it to the testator, and, by some small corrections, made it conformable to his wish: that the testator, by the advice of this deponent, copied the same with his own hand, but on account of some small inaccuracies, copied it a second time, fairly and wholly with his own hand, had it moreover attested by three witnesses subscribing in his presence, and deposited the same with this deponent for safekeeping: that the testator was, at that date, a widower and married some time afterwards: that, after his marriage, one of the testator’s sons came to see this deponent, and conversing on the subject of the marriage, expressed great uneasiness, on a report to which he gave credit, that his father had made a marriage settlement on his wife of the greater part of his estate: that the said Randolph Jefferson coming afterwards to see this deponent, he mentioned to the sd Randolph the uneasiness of his family on the report of a marriage settlement; whereupon the said Randolph declared to him it was entirely without foundation: that he never had had a thought of making a settlement, nor had his wife or any of her family or friends ever made such a proposition to him; that they knew she would be entitled to dower of his estate, and he supposed they deemed it a sufficient provision: that they proceeded to converse on the subject of the will, and both of them considering that in case of his death, the law would so far controul his will as to give his wife dower of his estate, and that the will would be valid as to all  the rest, it was deemed by both unnecessary to make any alteration in it, and was still left with this deponent in it’s original form: that the testator was always in the habit of consulting this deponent in all cases of importance respecting  his affairs interests, and he knows of no such case in which he did not consult him, except that of his last marriage, of which he never spoke to him until after it’s consummation: that being on a visit to him, at his house in Buckingham in May 1813 his wife spoke to this deponent concerning her husband’s management of his affairs, and particularly the disadvantageous sales he made of his crops, and expressed a wish that this deponent would recommend to him to consult and advise with her on such transactions, and to consent to her generally taking a part in the direction of his affairs; which however he this deponent did not do: that neither on the occasion of this visit nor of a second in September of the same year, which was the last he ever made to his brother, did he observe any appearance of extravagance in the economy of his house, or in any other article of his expences; that he considered his said brother as not possessing skill for the judicious management of his affairs, and that in all the occasions of life a diffidence in his own opinions, an extreme facility and kindness of temper, and an easy pliancy to the wishes and urgency of others made him very susceptible of influence from those who had any views upon him: that soon after the period of his last visit beforementioned, his sd brother, in the occasional conversations with him on the subject of his affairs, began to complain of his store debts at Scott’s ferry and Warren, he thinks particularly with mr Moon and mr Johnson, & that these were accumulating chiefly by his wife: that these complaints became more and more serious, and at length, in the autumn of the last year, he stated that he should be under the necessity of selling some of his land: that he then spoke more pointedly of the agency of his wife in contracting these debts, he said that he had desired the merchants to furnish nothing but on an order written with his own hand; that after this orders were sent, not written by himself, but so like his hand as to decieve the merchants and produce the articles; that thereupon he used a secret mark in his orders, which had effect at first, but was soon after discovered & imitated: and these imitations he expressly said were by his wife: that as well before, as after his last marriage he expressed dissatisfaction with the undutiful and disrespectful conduct towards himself of some of his sons, particularly of Thomas and Field, but he does not remember his particularising any other of them: that nevertheless in all the conversations which this deponent had with his said brother on the subject of his affairs, altho’ he cannot recollect the particular expressions, yet it was perfectly understood by both parties that the will in the possession of this deponent continued to be that which he meant to continue as his will, and that their conversations were founded on this basis; and he does verily believe that if the testator, in his sound & healthy state, had intended to change his will, he would have applied to this deponent to make the change: that on Tuesday the 1st of August he recieved a letter from the wife of the testator, addressed to himself and mrs Marks his sister, and on Friday the 4th one from mr Zach. Pryor, which are the two letters deposited in the court of Buckingham: that on Saturday the 5th Randolph Jefferson, son of the testator came to this deponent, informed him of the extreme danger of his father’s situation, that he had expressed to him his uneasiness as to a will he had signed, which he did not understand, that his former will in possession of this deponent was the one he wished to stand, and his anxiety to see this deponent and have this effected: that this deponent assured the sd Randolph the younger that he would go to see his brother the moment his horses returned from carrying mrs Marks, who had gone that day to see him but that he would immediately prepare a short instrument for revoking the will recently made, and reestablishing the former one, which if his brother chose to sign it would effect what was said to be his wish, which instrument he did prepare and deliver to the said Randolph the younger, that he set out on Monday the 7th of August to visit his sd brother, but at Scott’s ferry meeting information of his death, he returned home, and soon after inclosed the will of May 1808, deposited with him, to mr Perkins, who was named an executor in it, which is the same will which was presented to him in Buckingham court and was there recognised by him. and further this deponent saith not
          
            
              Th: Jefferson
            
            
              September 15. 1815.
            
          
        